DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed October 3, 2022, claims 1-10 and 12-21 are pending in the application.  The applicant has cancelled claim 11.  The applicant has added claim 21.  The applicant has amended claims 1, 12-14, 18, and 19. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 12, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
In particular, each of claims 1, 12, and 18 has been amended to recite, “the air pressure signals indicative of a change in pressure corresponding to an interior and an exterior of a building.”  The applicant’s specification does not disclose this limitation.  In its “Remarks,” filed October 3, 2022, the applicant cites paragraph [0052] in support of this amendment.  Referring to Figure 2, Paragraph [0052] of the originally filed specification addresses the behavior of pressure with respect to a door opening/closing event.  Neither Paragraph [0052] nor Figure 2 discloses “a change in pressure corresponding to an interior and an exterior of a building.”  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5, 6, 10, 12-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0286209 A1) in view of Blaha, JR. (US 2019/0124476 A1).
	Regarding claim 1, Singh discloses:
a method ([0056]), comprising: 

collecting air pressure signals using a pressure sensor, the air pressure signals indicative of a change in pressure corresponding to an interior and an exterior of a building ([0037], [0050], [0051]; FIG. 4:  415; Sing discloses the sensing of breaking of glass windows in a home or other building, and because a window separates the air inside a building from the air outside a building, a change in pressure when a glass window breaks is indicative of a change in pressure corresponding to an interior and an exterior of a building) 

collecting sound signals using a sound sensor, the sound signals indicative of an audible event occurring in an area in a vicinity of a building opening ([0039], [0044], [0049], [0054]; FIG. 3:  325; FIG. 4:  415, 425; Singh discloses the sensing of breaking of glass windows in a home or other building);

sensing pressure peaks occurring in the air pressure signals using ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

sensing sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

detecting a joint occurrence of a pressure peak in the air pressure signals and a sound pulse in the sound signals, the joint occurrence being indicative of an opening/closing event of the building opening ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

	Singh does not disclose that the air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building.
	Blaha, JR., in the same field of collecting air pressure signals, teaches a technique for detecting the occurrence of an event based on characterizing a pressure wave of the air in the vicinity of one or more wireless terminals ([0004]), wherein air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building ([0176]) for the benefit of determining the particular type of building where the pressure was sensed ([0176]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Blaha, JR. with the method of Singh because that would have enabled the method to determine the particular type of building where the pressure was sensed.
	Regarding claim 2, Singh discloses that sensing pressure peaks occurring in the air pressure signals comprises:  applying pressure pattern recognition processing to the air pressure signals; and/or processing the air pressure signals over a sliding time window.  ([0056], [0059], [0062]; Singh discloses evaluation of pressure over a number of cycles, which comprise a sliding time window.)
	Regarding claim 5, Singh discloses that sensing sound pulses occurring in the sound signals comprises:  applying sound pattern recognition to the sound signals; and/or processing the sound signals over a sliding time window.  ([0039], [0056], [0059], [0062]; Singh discloses detection of duration of sound, detection of sound over a series or sequence of sounds, and detection of a number of cycles of sound, each of which comprises a sliding time window.)
	Regarding claim 6, Singh discloses that sensing the sound signals comprises sensing sound pulses occurring in sound signals affected by noise, wherein a sound pulse occurring in the sound signals is sensed as a result of a signal-to-noise threshold being reached.  ([0036], [0038]; Singh discloses that the placement of a sensor increases the signal-to-noise ratio at the sensor, and Singh discloses that the sensor detects sound when the sound exceeds a threshold, which means that the sound exceeds a signal-to-noise threshold.)
	Regarding claim 10, Singh discloses issuing an alert signal as a result of the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals detected.  ([0043], [0055])
	Regarding claim 12, Singh discloses:
a circuit ([0037]), comprising:

an air pressure circuit sensitive to air pressure signals from a pressure sensor ([0037], [0038], [0050], [0054]; FIG. 4:  415, 425), 

the air pressure circuit configured to sense pressure peaks occurring in the air pressure signals ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

a sound circuit sensitive to sound signals from a sound sensor ([0039], [0049]; FIG. 4:  415, 425), 

the sound circuit configured to sense sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

a processor coupled to the air pressure circuit and to the sound circuit ([0049]; FIG. 3:  305), 

the processor configured to detect a joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit and of a sound pulse in the sound signals sensed by the sound circuit ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

	Singh does not disclose that the air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building.
	Blaha, JR., in the same field of collecting air pressure signals, teaches a technique for detecting the occurrence of an event based on characterizing a pressure wave of the air in the vicinity of one or more wireless terminals ([0004]), wherein air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building ([0176]) for the benefit of determining the particular type of building where the pressure was sensed ([0176]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Blaha, JR. with the circuit of Singh because that would have enabled the circuit to determine the particular type of building where the pressure was sensed.
Regarding claim 13, Singh discloses that the air pressure circuit is configured to sense pressure peaks occurring in the air pressure signals by applying pressure pattern recognition processing to the air pressure signals, or processing the air pressure signals over a sliding time window.  ([0056], [0059], [0062]; Singh discloses evaluation of pressure over a number of cycles, which comprise a sliding time window.)
	Regarding claim 14, Singh discloses that the sound circuit is configured to sense sound pulses occurring in the sound signals by applying sound pattern recognition to the sound signals, or processing the sound signals over a sliding time window.  ([0039], [0056], [0059], [0062]; Singh discloses detection of duration of sound, detection of sound over a series or sequence of sounds, and detection of a number of cycles of sound, each of which comprises a sliding time window.)
	Regarding claim 17, Singh discloses that the processor is configured to issue an alert signal as a result of the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals detected.  ([0043], [0055])
	Regarding claim 18, Singh discloses:
		a device ([0045]; FIG. 1:  120) comprising:
a pressure sensor ([0037], [0038], [0050]; FIG. 3:  310; FIG. 4:  415, 425); 

a sound sensor ([0039], [0049], [0054]; FIG. 3:  325; FIG. 4:  415, 425);

an air pressure circuit coupled to receive air pressure signals from the pressure sensor ([0037], [0038], [0050], [0054]; FIG. 4:  415, 425),

the air pressure circuit configured to sense pressure peaks occurring in the air pressure signals ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

a sound circuit coupled to receive sound signals from the sound sensor ([0039], [0049]; FIG. 4:  415, 425), 

the sound circuit configured to sense sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

a processor coupled to the air pressure circuit and to the sound circuit ([0049]; FIG. 3:  305), 

the processor configured to detect a joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit and of a sound pulse in the sound signals sensed by the sound circuit ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

Singh does not disclose that the air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building.
	Blaha, JR., in the same field of collecting air pressure signals, teaches a technique for detecting the occurrence of an event based on characterizing a pressure wave of the air in the vicinity of one or more wireless terminals ([0004]), wherein air pressure signals are indicative of a change in pressure corresponding to an interior and an exterior of a building ([0176]) for the benefit of determining the particular type of building where the pressure was sensed ([0176]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Blaha, JR. with the circuit of Singh because that would have enabled the circuit to determine the particular type of building where the pressure was sensed.
Regarding claim 19, Singh discloses an alert signal source coupled to processor, the alert signal source activatable as a result of detection of the joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit and of a sound pulse in the sound signals sensed by the sound circuit.  ([0043])
Regarding claim 20, Singh discloses that the device comprises a mobile communication equipment.  ([0049], [0055])
Regarding claim 21, Singh discloses that the air pressure circuit is configured to:  apply pressure pattern recognition processing to the air pressure signals; or process the air pressure signals over a sliding time window.  ([0056], [0059], [0062]; Singh discloses evaluation of pressure over a number of cycles, which comprise a sliding time window.)

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Blaha, JR. further in view of Dudar et al. (US 2019/0070907 A1).
	Regarding claim 3, the above combination does not disclose that sensing the pressure peaks occurring in the air pressure signals comprises normalizing the air pressure signals and comparing the normalized pressure signals to a pressure threshold, wherein a pressure peak occurring in the air pressure signals is sensed as a result of the pressure threshold being reached.
	Dudar, addressing the same problem of how to detect pressure, teaches that pressure is normalized relative to the relationship between the actual temperature and a standard ambient temperature ([0034]), and the normalized pressure is compared to a pressure threshold ([0033], [0075]) for the benefit that the pressure readings are not skewed by varying temperature.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dudar with the method of the above combination because that would have enabled the method to prevent varying temperatures from skewing pressure readings.
	Regarding claim 4, the above combination does not disclose that the pressure threshold is an adaptively varying pressure threshold.
Dudar, addressing the same problem of how to detect pressure, teaches that pressure is normalized according to the relationship between the actual temperature and a standard ambient temperature ([0034]), the pressure threshold is normalized according to the relationship between the actual temperature and a standard ambient temperature ([0033]), and the normalized pressure is compared to the pressure threshold ([0033], [0075]) for the benefit that the pressure readings are not skewed by varying temperature.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dudar with the method of the above combination because that would have enabled the method to prevent varying temperatures from skewing pressure readings.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh and Blaha, UF. further in view of Fisher et al. (US 2008/0219100 A1).
Regarding claim 7, the above combination does not disclose that the method comprises collecting stereo sound signals from a stereo sound sensor and applying time-difference-of-arrival sound source localization processing to the stereo sound signals collected.
Fisher, addressing the same problem of how to locate the source of a sound, teaches a system and method for identifying and locating an acoustic event ([0003]), wherein a processor determines, from the absolute times of arrival of an acoustic event at two or more microphones, a position of the source of the event ([0015], [0016]), for the benefit of fixing the location of an acoustic event with greater accuracy than has been possible with existing systems ([0013]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Fisher with the method of the above combination because that would have enabled the method to fix the location of an acoustic event with greater accuracy than has been possible with existing systems.

8.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Blaha, JR. further in view of Marti et al. (US 2014/0171068 A1).
	Regarding claim 8, Singh discloses detecting the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals ([0062]; see the rejection of claim 1 above).  The above combination does not disclose applying statistical classifier analysis of the pressure peaks sensed in the air pressure signals and to the sound pulses sensed in the sound signals.
	Marti, addressing the same problem of how to detect sound and pressure, teaches methods, program products, and systems for managing states of location determination, wherein the method employs statistical classification to classify sound and pressure signals ([0034], [0035], [0042], [0065]) for the benefit of associating each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location ([0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Marti with the method of the above combination because that would have enabled the method to associate each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location.
	Regarding claim 15, Singh discloses detecting the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals ([0062]; see the rejection of claim 12 above).  The above combination does not disclose applying statistical classifier analysis of the pressure peaks sensed in the air pressure signals and to the sound pulses sensed in the sound signals.
Marti, addressing the same problem of how to detect sound and pressure, teaches methods, program products, and systems for managing states of location determination, wherein the method employs statistical classification to classify sound and pressure signals ([0034], [0035], [0042], [0065]) for the benefit of associating each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location ([0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Marti with the method of the above combination because that would have enabled the method to associate each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location.

9.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Blaha, JR., and Marti further in view of Jonsson et al. (US 2012/0070153 A1).
	Regarding claim 9, the above combination does not disclose applying the statistical classifier analysis of the pressure peaks and the sound pulses as a function of features selected out of rise-time, fall-time and harmonic-to-average power ratio.
	Jonsson, addressing the same problem of how to detect sound and pressure, teaches a method for detecting noise in a room ([0008]), wherein the method examines the rise time or fall time of pressure and sound measurements ([0024]) for the benefit of identifying specific noise events such as a door closing or footsteps ([0024])
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jonsson with the method of the above combination because that would have enabled the method to identify specific noise events such as a door closing or footsteps.
	Regarding claim 16, the above combination does not disclose that the processor is configured to apply the statistical classifier analysis of the pressure peaks and the sound pulses as a function of features selected out of rise-time, fall-time and harmonic-to-average power ratio.
Jonsson, addressing the same problem of how to detect sound and pressure, teaches a method for detecting noise in a room ([0008]), wherein the method examines the rise time or fall time of pressure and sound measurements ([0024]) for the benefit of identifying specific noise events such as a door closing or footsteps ([0024])
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jonsson with the method of the above combination because that would have enabled the method to identify specific noise events such as a door closing or footsteps.

Response to Arguments
10.	The applicant’s arguments with respect to claims 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689